This appeal is from an order refusing to open a judgment entered on a mortgage bond given by appellant to his son and daughter-in-law. The issue was squarely one of fact and the grant or refusal of a motion to open judgment rests entirely within the discretion of the court below and will not be disturbed except where there is manifest abuse of discretion. We have so often reviewed the subject that it is only necessary to refer to the cases. Wright v. Linhart, 243 Pa. 221, 223;Reidlinger et al. v. Cameron et al., 287 Pa. 24, 27; Mielcusznyet ux. v. *Page 395 Rosol et ux., 317 Pa. 91, 93; Mutual B.  L. Assn. ofShenandoah v. Walukiewicz, 322 Pa. 240; one of the latest cases being Schuylkill Trust Co. v. Soboleweski et ux., 325 Pa. 422,424, where the matter has been thoroughly treated by Mr. Justice STERN.
This is one of those appeals where an elaboration of the facts, which are of interest only to the parties, would be of no interest in the realm of law. After a review of the record we find the court below did not abuse its discretion.
The order discharging the rule is affirmed at appellant's cost.